DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-21, received 3/12/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 3/12/2020, 3/26/2020, 5/29/2020 were considered.
The information disclosure statements filed 8/30/2021 and 2/28/2022 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the crossed-through citations are cumulative as they were cited in an earlier IDS.  It has been placed in the application file, but the crossed-through information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Applicant is reminded of MPEP § 2004, paragraph 13: 
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  

	Moreover, an IDS should comply with 37 CFR 1.56 (b) which states that “information is material to patentability which is not cumulative to information already of record or being made of record in the application …” [emphasis added].  The cited references appear to be cumulative.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear from the language of claim 1 or 21, or the specification, what is specifically meant by “are integrally operated”, and therefore the metes and bounds of “when the lens unit is moved in at least one of the first direction or the second direction, the first magnet, the second magnet, and the mounting body are integrally operated” is not clear. For the purpose of this examination it is interpreted that when the lens unit is moved in at least one of the first direction or the second direction, if the first magnet, the second magnet, and the mounting body are all integrally formed/attached, then they are considered to be “integrally operated”.
Claims 2-20 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 11, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama, U.S. Patent Application Publication Number 2013/0321931 A1, of record (hereafter Nakayama).
Regarding claim 1, as best understood, Nakayama discloses a lens barrel (see at least figures 22-23, element 20A, and paragraphs [0156]-[0177]), comprising:
a lens unit including at least one lens (see at least figures 22-23, elements 21A and/or 34/34a, and 23);
a first magnet for performing image stabilization in at least one of a first direction or a second direction (see at least figures 22-23, element 24, and paragraphs [0161], [0168]-[0169]);
a second magnet for performing image stabilization in a rolling direction (see at least figures 22-23, element 25, and paragraphs [0161], [0168], [0170]);
a first coil that forms a magnetic circuit together with the first magnet, and moves the lens unit in at least one of the first direction or the second direction (see at least figures 22-23, element 26, and paragraphs [0161], [0168]-[0169]);
a second coil that forms a magnetic circuit together with the second magnet, and rotates the lens unit in the rolling direction (see at least figures 22-23, element 27, and paragraphs [0161], [0168], [0170]); and
a mounting body having the first magnet and the second magnet mounted thereon (see at least figures 22-23, element 34, and paragraph [0161]), wherein
when the lens unit is moved in at least one of the first direction or the second direction, the first magnet, the second magnet, and the mounting body are integrally operated (see at least figures 22-23, elements 34/34a, 24, 25, 34, and paragraphs [0156]-[0177]).
Regarding claim 7, as best understood, Nakayama discloses the limitations of claim 1, and wherein the second magnet and the second coil are positioned inside an outer periphery of the lens unit (see at least figures 22-23, elements 21A, 24, 25).
Regarding claim 8, as best understood, Nakayama discloses the limitations of claim 1, and a pitch magnet and a yaw magnet serving as the first magnet; and a pitch coil and a yaw coil serving as the first coil, wherein the lens unit is movable in the first direction and the second direction (see at least figures 22-23, elements 24, 26, and paragraphs [0161], [0168]-[0169]).
Regarding claim 9, as best understood, Nakayama discloses the limitations of claim 1, and
a movable body including the lens unit and a unit holder configured to support the lens unit (see at least figures 22-23, elements 34/34a and 35, wherein a movable body includes lens unit 34/34a and is supported by unit holder 35, and paragraphs [0160], [0162], [0168]-[0170], [0174]-[0176]), wherein
the lens unit is rotated with respect to the unit holder in the rolling direction (see at least figures 22-23, elements 34/34a and 35, and paragraphs [0160], [0162], [0168]-[0170], [0174]-[0176]), and
the unit holder and the lens unit are integrally moved in at least one of the first direction or the second direction (see at least figures 22-23, elements 34 and 35/35a, and paragraphs [0160], [0162], [0168]-[0170], [0174]-[0176]).
Regarding claim 11, as best understood, Nakayama discloses the limitations of claim 9, and wherein the lens unit is positioned inside the unit holder (see at least figures 22-23, elements 34/34a and 35).
Regarding claim 21, as best understood, Nakayama discloses an imaging apparatus (see at least figure 1, element 1; figures 22-23, and paragraphs [0079], [0088]-[0089], [0156]-[0157]), comprising:
an imaging element configured to convert an optical image captured through an optical system into an electrical signal (figure 30, element 110);
a lens unit including at least one lens (see at least figures 22-23, elements 21A and/or 34/34a, and 23);
a first magnet for performing image stabilization in at least one of a first direction or a second direction (see at least figures 22-23, element 24, and paragraphs [0161], [0168]-[0169]);
a second magnet for performing image stabilization in a rolling direction (see at least figures 22-23, element 25, and paragraphs [0161], [0168], [0170]);
a first coil that forms a magnetic circuit together with the first magnet, and moves the lens unit in at least one of the first direction or the second direction (see at least figures 22-23, element 26, and paragraphs [0161], [0168]-[0169]);
a second coil that forms a magnetic circuit together with the second magnet, and rotates the lens unit in the rolling direction (see at least figures 22-23, element 27, and paragraphs [0161], [0168], [0170]); and
a mounting body having the first magnet and the second magnet mounted thereon (see at least figures 22-23, element 34, and paragraph [0161]), wherein
when the lens unit is moved in at least one of the first direction or the second direction, the first magnet, the second magnet, and the mounting body are integrally operated (see at least figures 22-23, elements 34/34a, 24, 25, 34, and paragraphs [0156]-[0177]).

Claims 1-2, 5, 7-8, 17-19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al., JP Publication Number 2015-082072 A, of record (hereafter Hamada; it is noted that references to paragraphs of Hamada set forth below are with respect to the English translation provided by Applicant in the IDS received 5/29/2020).
Regarding claim 1, as best understood, Hamada discloses a lens barrel (see at least element 300), comprising:
a lens unit including at least one lens (see at least figures 1-8, elements 10, and 1a);
a first magnet for performing image stabilization in at least one of a first direction or a second direction (see at least figures 1-8, elements 500 and 520);
a second magnet for performing image stabilization in a rolling direction (see at least figures 1-8, elements 600 and 610);
a first coil that forms a magnetic circuit together with the first magnet, and moves the lens unit in at least one of the first direction or the second direction (see at least figures 1-8, elements 500 and 560);
a second coil that forms a magnetic circuit together with the second magnet, and rotates the lens unit in the rolling direction (see at least figures 1-8, elements 600 and 620); and
a mounting body having the first magnet and the second magnet mounted thereon (see at least figures 1-8, element 1200, and paragraphs [0042], [0052], [0060], [0063]), wherein
when the lens unit is moved in at least one of the first direction or the second direction, the first magnet, the second magnet, and the mounting body are integrally operated (see at least paragraphs [0038]-[0042], [0052], [0058]-[0060], [0063]).
Regarding claim 2, as best understood, Hamada discloses the limitations of claim 1, and wherein as the mounting body, a yoke including a first magnet mounting portion having the first magnet mounted thereon and a second magnet mounting portion having the second magnet mounted thereon (see at least paragraphs [0005], [0063]).
Regarding claim 5, as best understood, Hamada discloses the limitations of claim 2, and a plurality of the first magnet mounting portions and a plurality of the first magnets are provided (see at least elements 520 and paragraph [0063]), and
the plurality of first magnet mounting portions is positioned so as to be separated from each other in a direction around an optical axis (see at least elements 520 and paragraph [0063]).
Regarding claim 7, as best understood, Hamada discloses the limitations of claim 1, and wherein the second magnet and the second coil are positioned inside an outer periphery of the lens unit (see at least elements 610, 620 and 69).
Regarding claim 8, as best understood, Hamada discloses the limitations of claim 1, and a pitch magnet and a yaw magnet serving as the first magnet (see at least element 520); and a pitch coil and a yaw coil serving as the first coil (see at least element 560), wherein the lens unit is movable in the first direction and the second direction (see at least paragraph [0006]).
Regarding claim 17, as best understood, Hamada discloses the limitations of claim 1, and a roll operation portion including the lens unit (see at least figures 1-8, elements 10, and 1a and “Overview” and “SOLUTION” paragraph), wherein
the roll operation portion is pivoted in the rolling direction with a fulcrum being an optical axis (see at least figures 1-8, axis L and “Overview” and “SOLUTION” paragraph), and
a center of gravity of the roll operation portion is positioned on the optical axis (see at least paragraphs [0026] and [0072]).
Regarding claim 18, as best understood, Hamada discloses the limitations of claim 17, and a movable body including the roll operation portion, wherein
the movable body is moved in at least one of the first direction or the second direction with a fulcrum being a fulcrum axis that crosses the optical axis and is orthogonal to an optical axis direction (see at least element 20, “Overview” and “SOLUTION” paragraph, paragraphs [0033] and [0063]), and
a center of gravity of the movable body is positioned on the fulcrum axis (see at least paragraphs [0026] and [0072]).
Regarding claim 19, as best understood, Hamada discloses the limitations of claim 18, and wherein the center of gravity of the movable body matches an intersection point between the optical axis and the fulcrum axis (see at least paragraphs [0026] and [0072]).
Regarding claim 21, as best understood, Hamada discloses an imaging apparatus (see at least figures 1-8, element 300), comprising:
an imaging element configured to convert an optical image captured through an optical system into an electrical signal (see at least paragraph [0035]);
a lens unit including at least one lens (see at least figures 1-8, elements 10, and 1a);
a first magnet for performing image stabilization in at least one of a first direction or a second direction (see at least figures 1-8, elements 500 and 520);
a second magnet for performing image stabilization in a rolling direction (see at least figures 1-8, elements 600 and 610);
a first coil that forms a magnetic circuit together with the first magnet, and moves the lens unit in at least one of the first direction or the second direction (see at least figures 1-8, elements 500 and 560);
a second coil that forms a magnetic circuit together with the second magnet, and rotates the lens unit in the rolling direction (see at least figures 1-8, elements 600 and 620); and
a mounting body having the first magnet and the second magnet mounted thereon (see at least figures 1-8, element 1200, and paragraphs [0042], [0052], [0060], [0063]), wherein
when the lens unit is moved in at least one of the first direction or the second direction, the first magnet, the second magnet, and the mounting body are integrally operated (see at least paragraphs [0038]-[0042], [0052], [0058]-[0060], [0063]).

Claims 1-5, 7-14, 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Minamisawa et al., U.S. Patent Application Publication Number 2018/0309931 A1 (hereafter Minamisawa).
Regarding claim 1, as best understood, Minamisawa discloses a lens barrel (see at least figures 1-14C), comprising:
a lens unit including at least one lens (see at least figures 1-14C, elements 1 and/or 5 and/or 7 and/or 24, and 9);
a first magnet for performing image stabilization in at least one of a first direction or a second direction (see at least figures 1-14C, element 14, and paragraphs [0047], [0069]-[0072]);
a second magnet for performing image stabilization in a rolling direction (see at least figures 1-14C, element 36, and paragraphs [0050], [0093]);
a first coil that forms a magnetic circuit together with the first magnet, and moves the lens unit in at least one of the first direction or the second direction (see at least figures 1-14C, element 13, and paragraphs [0047], [0069]-[0072]);
a second coil that forms a magnetic circuit together with the second magnet, and rotates the lens unit in the rolling direction (see at least figures 1-14C, element 35, and paragraphs [0050], [0093]); and
a mounting body having the first magnet and the second magnet mounted thereon (see at least figures 1-14C, elements 45 and 22 which together make up the mounting body and have magnets 14 and 36 mounted thereon), wherein
when the lens unit is moved in at least one of the first direction or the second direction, the first magnet, the second magnet, and the mounting body are integrally operated (see at least figures 1-14C, elements 5, 14, 36, 45, 22, 56, 114, and paragraphs [0102]-[0104]).
Regarding claim 2, as best understood, Minamisawa discloses the limitations of claim 1, and wherein as the mounting body, a yoke including a first magnet mounting portion having the first magnet mounted thereon and a second magnet mounting portion having the second magnet mounted thereon (see at least figures 1-14C, elements 45, 14, 51, 52, 22, 36, 117, and paragraphs [0054], [0071], [0083]).
Regarding claim 3, as best understood, Minamisawa discloses the limitations of claim 2, and wherein the first magnet mounting portion and the second magnet mounting portion are positioned so as to be orthogonal to each other (see at least figures 1-14C, elements 45, 14, 51, 52, 22, 36, 117, and paragraphs [0054], [0071], [0083]).
Regarding claim 4, as best understood, Minamisawa discloses the limitations of claim 3, and wherein the first magnet and the second magnet are each formed into a plate shape (see at least figures 1-14C, elements 14 and 36),
the first magnet is mounted on the first magnet mounting portion so as to face a direction orthogonal to an optical axis direction (see at least figures 1-14C, elements 14, 45, 51 and 52), and
the second magnet is mounted on the second magnet mounting portion so as to face the optical axis direction (see at least figures 1-14C, elements 22, 36 and 117).
Regarding claim 5, as best understood, Minamisawa discloses the limitations of claim 2, and a plurality of the first magnet mounting portions and a plurality of the first magnets are provided (see at least figures 1-14C, elements 14, 45, 51 and 52), and
the plurality of first magnet mounting portions is positioned so as to be separated from each other in a direction around an optical axis (see at least figures 1-14C, elements 14, 45, 51 and 52).
Regarding claim 7, as best understood, Minamisawa discloses the limitations of claim 1, and wherein the second magnet and the second coil are positioned inside an outer periphery of the lens unit (see at least figures 1-14C, elements 35, 36, 5 and 7).
Regarding claim 8, as best understood, Minamisawa discloses the limitations of claim 1, and a pitch magnet and a yaw magnet serving as the first magnet (see at least figures 1-14C, element 14, and paragraphs [0047], [0069]-[0072]); and a pitch coil and a yaw coil serving as the first coil (see at least figures 1-14C, element 13, and paragraphs [0047], [0069]-[0072]), wherein the lens unit is movable in the first direction and the second direction (see at least figures 1-14C, elements 13 and 14, and paragraphs [0047], [0069]-[0072]).
Regarding claim 9, as best understood, Minamisawa discloses the limitations of claim 1, and
a movable body including the lens unit and a unit holder configured to support the lens unit (see at least figures 1-14C, elements 5/71 and/or 21/24 and 7/63 and/or 22, wherein a movable body includes lens unit 5/71 and/or 21/24 and is supported by unit holder 7/63, and paragraphs [0058]-[0061], [0066]-[0068]), wherein
the lens unit is rotated with respect to the unit holder in the rolling direction (see at least figures 1-14C, elements 5/71 and 4/24, and paragraphs [0078]-[0093]), and
the unit holder and the lens unit are integrally moved in at least one of the first direction or the second direction (see at least figures 1-14C, elements 5/71 and 7/63, and paragraphs [0046], [0057]-[0072]).
Regarding claim 10, as best understood, Minamisawa discloses the limitations of claim 9, and wherein the second coil is mounted on the lens unit (see at least figures 1-14C, elements 35 and 24).
Regarding claim 11, as best understood, Minamisawa discloses the limitations of claim 9, and wherein the lens unit is positioned inside the unit holder (see at least figures 1-14C, elements 5/71 and/or 24 and 7/63).
Regarding claim 12, as best understood, Minamisawa discloses the limitations of claim 11, and wherein the lens unit is rotatably supported by the unit holder through at least a bearing (see at least figures 1-14C, elements 25, 27, 28 and paragraphs [0049], [0082]).
Regarding claim 13, as best understood, Minamisawa discloses the limitations of claim 12, and wherein the bearing is formed into a substantially circular shape (see at least figures 1-14C, elements 25, 27, 28).
Regarding claim 14, as best understood, Minamisawa discloses the limitations of claim 12, and wherein the bearing includes an inner ring that is mounted on the lens unit (see at least figures 1-14C, elements 132, 27, 28, and paragraph [0086]),
the bearing includes an outer ring that is mounted on the unit holder (see at least figures 1-14C, elements 115, 27, 28, and paragraph [0082]), and
Regarding claim 17, as best understood, Minamisawa discloses the limitations of claim 1, and a roll operation portion including the lens unit (see at least figures 1-14C, element 4), wherein
the roll operation portion is pivoted in the rolling direction with a fulcrum being an optical axis (see at least figures 1-14C, elements L, +Z, -Z, as well as paragraphs [0046], [0049], [0051], [0080]), and
a center of gravity of the roll operation portion is positioned on the optical axis (see at least the abstract, claim 1, element 77 and paragraphs [0006]-[0007], [0062], [0111], [0114]-[0115]).
Regarding claim 18, as best understood, Minamisawa discloses the limitations of claim 17, and a movable body including the roll operation portion, wherein
the movable body is moved in at least one of the first direction or the second direction with a fulcrum being a fulcrum axis that crosses the optical axis and is orthogonal to an optical axis direction (see at least figures 1-14C, elements +X, -X, +Y, -Y, as well as paragraphs [0072], [0104]), and
a center of gravity of the movable body is positioned on the fulcrum axis (see at least the abstract, claim 1, element 77 and paragraphs [0006]-[0007], [0062], [0111], [0114]-[0115]).
Regarding claim 19, as best understood, Minamisawa discloses the limitations of claim 18, and wherein the center of gravity of the movable body matches an intersection point between the optical axis and the fulcrum axis (see at least the abstract, claim 1, element 77 and paragraphs [0006]-[0007], [0062], [0111], [0114]-[0115]).
Regarding claim 20, as best understood, Minamisawa discloses the limitations of claim 1, and wherein as the mounting body, a unit holder configured to support the lens unit  (see at least figures 1-14C, wherein a lens unit may be considered to be at least element 7/63, 71 and/or 21/24 which is supported by a unit holder including at least elements 45 and 22), wherein
the lens unit is rotated with respect to the unit holder in the rolling direction (see at least paragraph [0080], [0093]), and
the unit holder includes a first magnet mounting portion having the first magnet mounted thereon (see at least figures 1-14C, elements 14, 45, 51 and 52) and a second magnet mounting portion having the second magnet mounted thereon (see at least figures 1-14C, elements 22, 36 and 117).
Regarding claim 21, as best understood, Minamisawa discloses an imaging apparatus (see at least figures 1-14C, element 1), comprising:
an imaging element configured to convert an optical image captured through an optical system into an electrical signal (see at least figures 1-14C, element 10);
a lens unit including at least one lens (see at least figures 1-14C, elements 1 and/or 5, and 9);
a first magnet for performing image stabilization in at least one of a first direction or a second direction (see at least figures 1-14C, element 14, and paragraphs [0047], [0069]-[0072]);
a second magnet for performing image stabilization in a rolling direction (see at least figures 1-14C, element 36, and paragraphs [0050], [0093]);
a first coil that forms a magnetic circuit together with the first magnet, and moves the lens unit in at least one of the first direction or the second direction (see at least figures 1-14C, element 13, and paragraphs [0047], [0069]-[0072]);
a second coil that forms a magnetic circuit together with the second magnet, and rotates the lens unit in the rolling direction (see at least figures 1-14C, element 35, and paragraphs [0050], [0093]); and
a mounting body having the first magnet and the second magnet mounted thereon (see at least figures 1-14C, elements 45 and 22 which together make up the mounting body and have magnets 14 and 36 mounted thereon), wherein
when the lens unit is moved in at least one of the first direction or the second direction, the first magnet, the second magnet, and the mounting body are integrally operated (see at least figures 1-14C, elements 5, 14, 36, 45, 22, 56, 114, and paragraphs [0102]-[0104]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, U.S. Patent Application Publication Number 2013/0321931 A1, of record (hereafter Nakayama) in view of Hattori, U.S. Patent Application Publication Number 2015/0248017 A1 (hereafter Hattori).
Regarding claims 12-13, Nakayama does not specifically disclose that the lens unit is rotatably supported by the unit holder through at least a bearing; or that the bearing is formed into a substantially circular shape.
However, Hattori teaches an image blur correction device for an imaging apparatus (see at least the title and abstract), wherein a lens unit is rotatably supported by at least a bearing (see at least figures 3-6, elements 19/30, 41, 52); that the bearing is formed into a substantially circular shape (see at least figures 3-6, elements 41, 52); a sliding bearing positioned so as to be separated from the bearing (see at least figures 3-6, elements 35b, 22b), wherein the lens unit is rotatably supported through the bearing and the sliding bearing (see at least figures 3-6, elements 41, 52, 35b and 22b), and inner and outer rings sandwiching bearings by magnetic force (see at least figure 5, elements 33, 35 and 41/52, as well as paragraph [0095]).
Furthermore, the use of bearings, slide bearing surfaces, and inner and outer rings sandwiching bearings by magnetic force are old and well-known in the optical image stabilization arts.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Nakayama to include at least the teachings of Hattori so that the lens unit is rotatably supported by the unit holder through at least a bearing and that the bearing is formed into a substantially circular shape, for the purpose of using known bearing elements for their intended purpose of allowing low-friction adjustment of the lens unit, and since one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273,282, 189 USPQ 449, 453 (1976); Anderson's-BlackRock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673,675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa et al., U.S. Patent Application Publication Number 2018/0309931 A1 (hereafter Minamisawa) in view of Hattori, U.S. Patent Application Publication Number 2015/0248017 A1 (hereafter Hattori).
Regarding claims 14-16, Minamisawa further discloses that the bearing includes an inner ring that is mounted on the lens unit (see at least figures 1-14C, elements 132, 27, 28, and paragraph [0086]),
the bearing includes an outer ring that is mounted on the unit holder (see at least figures 1-14C, elements 115, 27, 28, and paragraph [0082]).
Minamisawa does not specifically disclose that the inner ring of the bearing is attracted in an optical axis direction by magnetic force of the second magnet; that a sliding bearing positioned so as to be separated from the bearing in an optical axis direction, wherein the lens unit is rotatably supported by the unit holder through the bearing and the sliding bearing; or that the bearing and the sliding bearing are positioned at end portions in the optical axis direction of the lens unit.
However, Hattori teaches an image blur correction device for an imaging apparatus (see at least the title and abstract), wherein a lens unit is rotatably supported by at least a bearing (see at least figures 3-6, elements 19/30, 41, 52); that the bearing is formed into a substantially circular shape (see at least figures 3-6, elements 41, 52); a sliding bearing positioned so as to be separated from the bearing (see at least figures 3-6, elements 35b, 22b), wherein the lens unit is rotatably supported through the bearing and the sliding bearing (see at least figures 3-6, elements 41, 52, 35b and 22b), and inner and outer rings sandwiching bearings by magnetic force (see at least figure 5, elements 33, 35 and 41/52, as well as paragraph [0095]).
Furthermore, the use of bearings, slide bearing surfaces, and inner and outer rings sandwiching bearings by magnetic force are old and well-known in the optical image stabilization arts.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Minamisawa to include at least the teachings of Hattori so that the inner ring of the bearing is attracted in an optical axis direction by magnetic force of the second magnet; that a sliding bearing positioned so as to be separated from the bearing in an optical axis direction, wherein the lens unit is rotatably supported by the unit holder through the bearing and the sliding bearing; and that the bearing and the sliding bearing are positioned at end portions in the optical axis direction of the lens unit, for the purpose of using known bearing elements for their intended purpose of allowing low-friction adjustment of the lens unit, and since one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273,282, 189 USPQ 449, 453 (1976); Anderson's-BlackRock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673,675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al., JP Publication Number 2015-082072 A, of record (hereafter Hamada) in view of Hattori, U.S. Patent Application Publication Number 2015/0248017 A1 (hereafter Hattori).
Regarding claim 6, Hamada further discloses that the second magnet mounting portion and the second magnet are each formed to surround the lens unit which is partly inserted through the second magnet mounting portion and the second magnet (see at least figure 4, elements 610, 171, 172 and 10).
Hamada does not specifically disclose the second magnet mounting portion and the second magnet are each formed into a circular shape.
However, Hattori teaches an image blur correction device for an imaging apparatus (see at least the title and abstract), wherein a magnet mounting portion and a magnet are each formed into a circular shape (see at least figure 5, elements 35, and 36).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Hamada to include at least the teachings of Hattori so that the second magnet mounting portion and the second magnet are each formed into a circular shape, for the purpose of choosing a desired shape for the magnet and mounting portion for an intended application while allowing for mounting and driving of the second magnet and coil and image stabilization adjustment in a rolling direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/28/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872